In a proceeding, inter alia, to invalidate petitions designating William Cruz-Colon as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the party office of Member of the State Committee from the 59th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 19, 1980, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.